DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office action responsive to the reply filed on 01/22/2021.

Claims 1 and 14 have been amended. 
Claims 10 and 19 have been canceled. 
Claims 23 and 24 were added. 
Claims 1-9, 11-18 and 20-24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Claim Objections
Claim 17 is objected to because of the following informalities:
In claim 17, line 4, “a base” should be - - the base - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinhauer (US Patent No. 6,667,441).
Regarding claim 1, Steinhauer discloses a web-adjustment clamp, comprising: 
a main body including a first lateral channel, a second lateral channel, a fold channel, and an exit channel, the first lateral channel, the second lateral channel, the fold channel, and the exit channel being configured to accept, have passed through, and retain a first webbing (see annotated Figs. 1 and 2), 
wherein a longitudinal axis of the exit channel is angled in relation to a longitudinal axis of the fold channel (see annotated Figs.1 and  2), and wherein the fold channel connects with the first lateral channel (see annotated Fig. 2). 
Regarding claim 2, Steinhauer discloses, the fold channel being further configured to accept, have passed through, and retain a second webbing (see annotated Fig. 2).  
Regarding claim 7, Steinhauer discloses, wherein the fold channel is formed through a base of the main body underneath one of a first lateral beam or a second lateral beam (see annotated Fig. 2).  
Regarding claim 9, Steinhauer discloses, wherein the main body comprises an outboard beam that is coplanar with a base, and wherein the fold channel is bounded by a first interior edge of the base and a second interior edge of the outboard beam (see annotated Fig. 2).  
Regarding claim 11, Steinhauer discloses, wherein one of the first lateral channel or the second lateral channel provides an entry slot that is configured to receive a free end of the first webbing, and wherein the other of the first lateral channel or the second lateral channel provides a retaining slot (see annotated Figs. 1 and 2).  
Regarding claim 12, Steinhauer discloses, wherein a free end of the first webbing is configured to be folded through the fold channel while a portion of the first webbing is retained between the first lateral channel and the second lateral channel (see annotated Figs. 1 and 2).  
Regarding claim 13, Steinhauer discloses, wherein a portion of the first webbing is configured to be retained between the first lateral channel and the second lateral channel (see annotated Figs. 1 and 2).  

Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al. (US Patent No. 7,404,239).
Regarding claim 23, Walton et al. discloses web-adjustment clamp, comprising:
a main body including a first lateral channel, a second lateral channel, a fold channel, and an exit channel, the first lateral channel, the second lateral channel, the fold channel, and the exit channel being configured to accept, have passed through, and retain a first webbing (see annotated Fig. 5); and
a locking door that is pivotally coupled to the main body, wherein the locking door is configured to be moved between an open position and a closed position, wherein the first webbing is adjustable in relation to the web-adjustment clamp when the locking door is in the open position, and wherein the first webbing is locked in place when the locking door is in the closed position (see annotated Fig. 5),
wherein a longitudinal axis of the exit channel is angled in relation to a longitudinal axis of the fold channel (the exit channel is broadly zero degree angled with the fold channel, see annotated Fig. 5). 
Regarding claim 24, Walton et al. discloses, wherein the fold channel is further configured to accept, have passed through, and retain a second webbing (see annotated Fig. 5).
Allowable Subject Matter

The indicated allowability of claim 3 is withdrawn in view of the newly discovered reference to Walton et al. (US Patent No. 7,404,239).  Rejections based on the newly cited reference follow.
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    758
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    358
    620
    media_image2.png
    Greyscale

REASONS FOR ALLOWANCE

Claims 14-18 and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring, 
wherein the exit channel is canted in relation to one or more of the first lateral channel, the second lateral channel, and the fold channel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 8 and 9, filed 01/22/2021, with respect to the rejection of claim 1 under 35 USC § 102 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steinhauer (US Patent No. 6,667,441).
Applicant’s arguments, see page 9, with respect to claim 14 has been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677